Citation Nr: 0500643	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  97-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, status post excision of a giant cell tumor.

2.  Entitlement to service connection for a back disorder 
claimed as secondary to a right knee disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1988 to 
January 1990.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action required on your part.
 

FINDING OF FACT

Chronic residuals of a right knee disorder, status post 
excision of a giant cell tumor existed prior to service and 
did not increase in severity during service. 


CONCLUSION OF LAW

A right knee disorder, status post giant tumor cell excision, 
was not incurred or aggravated in-service.  38 U.S.C.A. 
§§ 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.326 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA requires VA to inform a veteran of the evidence 
needed to substantiate her claim, of what evidence she is 
responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
specify that VA will tell veterans to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b).  

VA assistance to the veteran was discussed in May and June 
2003 correspondence.  That correspondence notified the 
appellant of what VA would do and what she needed to do in 
furtherance of her claims.  By a February 2003 submission, 
the representative informed that the veteran did not have any 
records in her possession, and in response, a June 2003 
letter notified the appellant that it was ultimately her 
responsibility to provide evidence necessary to support her 
claims.  Hence, as the appellant has reported having no 
additional evidence there is no necessity to request, 
pursuant to the VCAA, that the veteran submit all pertinent 
evidence in her possession.  

By a March 2003 supplemental statement of the case the 
veteran was again informed of the provisions of the VCAA.  By 
that supplemental statement of the case and by a February 
2004 supplemental statement of the case, the veteran was 
informed of the evidence that had been obtained and the 
development that had been undertaken in furtherance of her 
claims.  She was also then informed of the deficiencies in 
her claims that caused their continued denial.  

The supplemental statements of the case, the August 1996 
rating action, and the February 1997 statement of the case 
notified the veteran of the evidentiary deficiency in her 
claims:  the absence of cognizable evidence of inservice 
development or aggravation of a right knee disorder.  

Because the veteran was afforded repeated notice by the RO 
that her claim of entitlement to service connection for a 
right knee disorder would be denied based on the absence of 
cognizable (medical) evidence of inservice incurrence of a 
right knee disability or inservice aggravation of a pre-
existing disability, no further notice need be provided.  VA 
has pursued all evidentiary avenues indicated by the 
information and evidence of record, and VA has not uncovered 
any evidence of claimed inservice increase in severity of her 
pre-service right knee disability.  Further, the veteran was 
requested and afforded the opportunity to provide any 
additional pertinent evidence.  The veteran was afforded a VA 
examination in January 2004, and that examiner addressed the 
medical questions associated with the matter of any inservice 
incurrence or aggravation of a right knee disorder.  

While treatment records from Robert J. Iwaniec, D.C., were 
not expressly requested by the RO, Dr. Iwaniec, in June 1995, 
stated that he had treated the veteran for her back.  He did 
not mention treating the veteran's right knee.  Hence, Dr. 
Iwaniec's records would not be pertinent to the veteran's 
claim of entitlement to service connection for a right knee 
disorder.  

With all pertinent development completed, no additional 
notice or development is necessary either to meet the 
requirements of the VCAA or those of the duty to assist the 
veteran generally, including pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
 
The Court has recently held that the revised notice 
requirements in 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) must be provided to a claimant prior to initial 
RO adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Here, however, the initial adjudication 
occurred prior to the November 2000 enactment of the VCAA.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
requiring appropriate timing of notice and assistance to 
provide the claimant with benefit of that notice and 
assistance.  Id.  

In this instance, however, the veteran was provided the 
necessary notice and assistance required.  She was given 
ample notice and opportunity to remedy deficiencies in her 
claim, but she failed to do so and failed to provide VA the 
means to assist her in so doing.  VA has exhausted avenues of 
assistance to the veteran, and VA cannot be faulted if a 
grant of the benefits sought remains unwarranted.  

In order to establish direct service connection for a 
disability, there must be objective evidence that establishes 
that the disability either began in or was aggravated by 
service.  38 U.S.C.A. § 1131.  Moreover, to establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

In this case, the service medical records reveal that the 
appellant underwent surgery prior to service in November 1989 
to excise a right tibial cyst.  She also underwent bone 
grafting.  Her June 1988 enlistment physical examination was 
notable for a right leg scar.

In December 1988, the veteran reported that her right knee 
was giving out, and that she was having pain particularly 
with prolonged standing, climbing ladders, lifting, pulling 
or walking.  Her history of a recurrent giant cell tumor at 
the right proximal tibia was noted.  In mid December 1988, 
the appellant reportedly reinjured her knee when it was 
struck by a door.  Among the impressions was a possible 
medial collateral ligament tear.  A bone scan revealed 
changes associated with a prior surgical intervention.  No 
evidence of any recent traumatic injury was noted on bone 
scanning.  By December 28, 1988, the appellant was returned 
to the United States.  

In March 1989, the veteran complained of right knee pain and 
swelling, with some discoloration.  Physical examination led 
to the diagnosis of right knee pain.  

In May 1989, the appellant was again seen, and her history of 
a recurrent giant cell tumor was noted.  Physical examination 
led to a diagnosis of a painful scar at the origin of the 
tibialis anterior.  Scar site tenderness was again noted on 
examination in August 1989.

The veteran submitted a June 1995 letter by Robert J. 
Iwaniec, D.C., to the effect that she injured her knee in 
several instances in the Navy.  The chiropractor, however, 
explicitly stated that any information regarding any in-
service injury was told to him by the veteran.  The 
chiropractor offered no suggestion that he had an independent 
basis for this information.  

In an August 2000 authorization for release of medical 
records, the veteran reported that following an injury aboard 
the USS Acadia she received treatment at a military facility 
in Naples, and thereafter received treatment by a private 
physician in Naples.  She also reported receiving treatment 
at the Armed Forces Staff College in February 1989, and 
rehabilitation at Portsmouth and Norfolk in 1989.  

With the records obtained in December 2001, the veteran's 
service medical records appear to be complete.  They reflect 
ongoing treatment for a painful right knee, without evidence 
of any injury to the knee (other than the complained-of 
contusion in December 1988 without medical findings upon 
examination) or any disability of the knee developed in 
service.  The RO in December 1999 requested that the veteran 
provide the names and addresses of the facilities where she 
was treated in Italy for her right knee.  However, despite 
her August 2000 statement with the authorization for release 
of medical records, she did not provide any contact 
information to allow VA to obtain records of treatment in 
Naples in 1988 for any injury to the knee.  

The veteran was seen for a VA examination in January 2004.  
She reported a history of right knee surgery at the age of 13 
for a benign giant cell tumor.  The examiner examined the 
veteran and reviewed her service medical records.  Based on 
this evidence and examination findings, the examiner opined 
that there was no evidence to suggest that a knee disorder 
was aggravated by service.  Other than chronic pain, the 
service medical records were judged to be silent for evidence 
of a chronic right knee problem.  The examiner opined that 
the appellant's right knee complaints were solely consistent 
with the knee surgery she underwent at the age of "18."  
(sic) 

In this case, in light of the preservice history of right 
knee surgery the appellant did not enter active duty with a 
sound knee.  Hence, a right knee disorder was not incurred 
while on active duty.  

While a right knee disorder was not incurred in-service, the 
Board must still consider the question of aggravation in 
service of the pre-existing right knee disorder, status post 
excision of a giant cell tumor.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is clear and unmistakable evidence that 
the increase in severity is due to the natural progress of 
the disease.  38 C.F.R. § 3.306.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993).

In this respect, while the appellant reported right knee pain 
while on active duty, the only clinical opinion addressing 
the degree of this pain indicates that it was consistent with 
her preservice right knee surgery.  There is no competent 
evidence to the contrary.  Hence, the competent evidence 
clearly and unmistakably shows that the veteran's preexisting 
right knee disorder did not increase in severity during 
service, and hence was not aggravated in-service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  As such, the 
benefit sought on appeal must be denied.  38 U.S.C.A. 
§§ 1131, 1132 (West 2002); 38 C.F.R. § 3.304(b)(2003).

In reaching this decision, the Board acknowledges that all of 
the private medical records from Naples are not in the claims 
folder.  Unfortunately, however, despite a direct request to 
the veteran that she provide VA with information on how to 
secure those records, she did not respond.  "[T]he duty to 
assist is not always a one-way street.  If a veteran 
(appellant) wishes help, (she) cannot passively wait for it 
in those circumstances where (she) may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Further, the Board has considered the appellant's own opinion 
that her preexisting right knee disorder was aggravated in-
service.  The veteran, however, is not shown to be trained in 
the field of medicine, and lay testimony is not competent 
evidence to support contentions of medical causation or 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board also considered the opinion offered by her 
chiropractor.  A bare transcription of lay history, however, 
that is unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Further, a post service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Hence, the chiropractor's reference to in-service injuries 
are no better than the veteran's own statements, and cannot 
serve as a basis to evidence to support the claim.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Service connection for a right knee disorder is denied.

REMAND

"An appeal (to the Board) consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal." 38 
C.F.R. § 20.200 (2003).  The Substantive Appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or in correspondence specifically identifying the 
issues appealed.  An appeal must set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction (AOJ).  38 C.F.R. § 20.202 (2003).  The 
Notice of Disagreement and Substantive Appeal may be filed by 
the appellant, or by his representative, if a proper Power of 
Attorney or declaration of representation, as applicable, is 
on the record or accompanies such Notice of Disagreement or 
Substantive Appeal.  38 C.F.R. § 20.301 (2003).
"An appeal (to the Board) consists of a timely filed Notice 
of Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal." 38 
C.F.R. § 20.200 (2003).  The Substantive Appeal can be set 
forth on a VA Form 9 (Appeal to the Board of Veterans' 
Appeals) or in correspondence specifically identifying the 
issues appealed.  An appeal must set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction (AOJ).  38 C.F.R. § 20.202 (2003).  The 
Notice of Disagreement and Substantive Appeal may be filed by 
the appellant, or by his representative, if a proper Power of 
Attorney or declaration of representation, as applicable, is 
on the record or accompanies such Notice of Disagreement or 
Substantive Appeal.  38 C.F.R. § 20.301 (2003).

With respect to timeliness of the appeal, the Board's rules 
of practice provide that a Substantive Appeal must be filed 
within 60 days from the date that the AOJ (in this case the 
RO) mails the Statement of the Case to the appellant, or 
within the remainder of the one year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.302 (2003).  An extension for 
filing a Substantive Appeal may be granted on motion filed 
prior to the expiration of the time limit described above.  
38 C.F.R. § 20.303 (2003).

In this case, following the RO's September 1995 decision to 
deny service connection for a back disorder, the RO received 
a notice of disagreement in October 1995.  Thereafter, the RO 
did not issue a statement of the case (SOC) addressing 
entitlement to service connection for a back disorder until 
it issued a February 2004 document that was styled as a 
supplemental statement of the case.  Notably, however, it 
appears that neither the appellant nor her representative 
filed a substantive appeal within 60 days of the RO's 
issuance of the February 2004 document.  Hence, the issue of 
the timeliness of the veteran's appeal arises.  38 U.S.C.A. 
§ 7105 (West 2002).

In January 2003, the United States Court of Appeals for 
Veterans Claims (Court) ruled that, unless the RO closed the 
appeal pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 
19.32 (2003), for failure to file a timely Substantive 
Appeal, that failure did not automatically deprive the Board 
of jurisdiction.  Gonzales-Morales v. Principi, 16 Vet. App. 
556 (2003) (per curiam).  Accordingly, the case must be 
remanded so the RO can determine whether the veteran filed a 
timely Substantive Appeal, and thereby perfected appeal, as 
to any RO decision.  If the RO determines that a timely 
Substantive Appeal has not been filed, the RO should close 
the appeal. In any event, Gonzalez-Morales notwithstanding, 
"questions as to timeliness or adequacy of response [to a 
Statement of the Case] shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (emphasis 
added).

Accordingly, the case is REMANDED for the following action:

1.  The RO should first review the claims 
file and make a formal determination as 
to whether the veteran timely perfected 
an appeal as to the claim of entitlement 
to service connection for a back 
disorder.

2.  If a timely Substantive Appeal was 
not filed, the RO should close the 
appeal, and document that action in the 
claims file 

3.  If the RO finds that an appeal was 
timely perfected, then the claims file 
should be reviewed to ensure that all 
additional evidentiary development action 
required by the VCAA, and implementing 
regulations is completed.  The RO should 
specifically notify the veteran of the 
evidence necessary to substantiate her 
claim of entitlement to service 
connection for a back disorder.  The RO 
should inform the veteran of evidence and 
records VA will make efforts to obtain 
and evidence and information she must 
provide.  She should also be advised to 
submit relevant evidence in her 
possession that is not of record.

4.  Thereafter, and following any 
development the RO deems appropriate - to 
include any applicable VCAA development 
if the RO determines that the appeal is 
timely, the RO should return the case to 
the Board, whereupon the Board will make 
its own determination as to the 
timeliness of the appeal without regard 
to the determination made by the RO.  38 
U.S.C.A. § 7105(d)(3).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


